NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                   2008-3210

                                TONY L. HOUSE,

                                                         Petitioner,

                                        v.

                    MERIT SYSTEMS PROTECTION BOARD,

                                                         Respondent.


      Tony L. House, New Boston, Texas, pro se.

      Sara B. Rearden, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC. With her on the brief were B. Chad Bungard,
General Counsel, and Calvin Morrow, Acting Assistant General Counsel.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit
                                       2008-3210

                                   TONY L. HOUSE,

                                                              Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                              Respondent.

    Petition for review of the Merit Systems Protection Board in DA315H070515-I-1.

                          __________________________

                           DECIDED: November 7, 2008
                           __________________________


Before MAYER, LOURIE, and GAJARSA, Circuit Judges.

PER CURIAM.

      Tony L. House seeks review of a final decision of the Merit Systems Protection

Board dismissing his appeal for lack of jurisdiction.   See House v. Dep’t of Defense,

No. DA-315H-07-0515-I-1 (M.S.P.B. Jan. 31, 2008). We affirm.

      House was granted a career-conditional appointment to a Mobile Equipment

Servicer position at the Defense Distribution Center in Texarkana, Texas.            His

appointment was subject to the completion of a one-year probationary period, which

began on May 29, 2007.

      On July 31, 2007, approximately two months after House’s probationary period

began, the Department of Defense notified him that he would be terminated for failure to
maintain regular attendance. Soon thereafter, House appealed to the board seeking

reinstatement.

       An administrative judge dismissed House’s appeal for lack of jurisdiction. This

decision became the final decision of the board when it denied House’s petition for

review. See 5 C.F.R. § 1201.113. House then timely appealed to this court.

       The board’s jurisdiction is limited to those matters specifically entrusted to it by

statute, rule, or regulation. See Johnston v. Merit Sys. Prot. Bd., 518 F.3d 905, 909

(Fed. Cir. 2008); Todd v. Merit Sys. Prot. Bd., 55 F.3d 1574, 1576 (Fed. Cir. 1995). A

probationary employee has very limited appeal rights. Unless he makes non-frivolous

allegations that the agency’s action resulted from discrimination based upon partisan

political reasons or marital status, the board has no authority to consider his appeal.

See Bante v. Merit Sys. Prot. Bd., 966 F.2d 647, 649 (Fed. Cir. 1992); Mastriano v. Fed.

Aviation Admin., 714 F.2d 1152, 1155 (Fed. Cir. 1983). House, however, made no such

allegations.

       Under certain circumstances, a probationary employee is granted appeal rights

by virtue of his previous federal service.   In order to obtain appeal rights, however, an

employee is required to establish that he “has completed 1 year of current continuous

service under other than a temporary appointment limited to 1 year or less.” 5 U.S.C.

§ 7511(a)(1)(A)(ii); see Van Wersch v. Dep’t of Health and Human Servs., 197 F.3d

1144, 1147-49 (Fed. Cir. 1999).      House fails to establish that he had prior federal

civilian service meeting these requirements.




2008-3210                                    2